                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                    (Baltimore Division)

                                                )
CAPITAL FUNDING, LLC                            )
                                                )
                Plaintiff,                      )
        v.                                      )       No. 1:18-cv-00215-CCB
                                                )
AVI “ZISHA” LIPSCHUTZ and                       )
LARRY LIPSCHUTZ,                                )
                                                )
                Defendants.                     )
                                                )

                                  STIPULATION OF DISMISSAL

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Capital Funding, LLC, and Defendant

Avi “Zisha” Lipschutz, by undersigned counsel, hereby stipulate as follows:

        1.      This action is dismissed with prejudice solely as between Plaintiff Capital Funding,

LLC, and Defendant Avi “Zisha” Lipschutz.

        2.      Neither the dismissal of Defendant Avi “Zisha” Lipschutz nor the acceptance of any

settlement payment by Plaintiff Capital Funding, LLC, or any of its affiliates or agents shall have any

effect on Plaintiff’s or any of its affiliates’ or agents’ claims against Defendant Larry Lipschutz

herein or in any other proceeding.

        3.      Each party to this Stipulation of Dismissal shall bear his/its own costs and attorney’s

fees incurred in this action.
KATTEN MUCHIN ROSENMAN LLP                     CASPER LAW FIRM LLC

/s/ Joseph F. Fiorill                          /s/ Ari Scott Casper
Joseph F. Fiorill (Fed. Bar No. 13783)         Ari Scott Casper (Fed. Bar No 14512)
2900 K St. NW, N. Tower – Ste. 200             400 E. Pratt St., Ste. 903
Washington DC 20007                            Baltimore MD 21202
(202) 625-3674 / (202) 298-7570 (fax)          (410) 989-5097 / (410) 630-7776 (fax)
joseph.fiorill@katten.com                      acasper@casperfirm.com

Counsel for Plaintiff                          Counsel for Defendant Avi “Zisha” Lipschutz

LEADER BERKON COLAO &
SILVERSTEIN

/s/ Michael J. Tiffany
Michael J. Tiffany (admitted pro hac vice)
630 3rd Ave., 17th fl.
New York NY 10017
(212) 486-2400 / (212) 486-3099 (fax)
mtiffany@leaderberkon.com

Counsel for Plaintiff




                                             -2-
                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 10th day of October 2019, true and correct copies of

the foregoing were served by electronic filing on all counsel of record.



                                             /s/ Joseph F. Fiorill
                                             Joseph F. Fiorill




                                                -3-
